PELHAM, P. J.
The submission in this case is made on the motion of the Attorney General to dismiss the appeal on the ground that there is no certificate showing that the transcript filed is a correct transcript of the record in the court below.
The appeal purports to be from a judgment of the circuit court of St. Clair county for the Northern judicial division, but the transcript does not contain a certificate of the clerk of the court that it is a complete transcript of all the proceedings in the cause, as required by section 2848 of the Code of 1907, nor a certificate of auy kind certifying to the transcript as being correct or a transcript of the record and proceedings in the case. The motion of the Attorney General, in this condition of the record, must prevail.
Appeal dismissed.